Exhibit 10.5

 

Execution Version

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of August 10, 2018 (this
“Agreement”), is made and entered into by and among The Beneficient Company
Group, L.P., a Delaware limited partnership (the “Company”) and GWG Holdings,
Inc., a Delaware corporation (“GWG”).

 

RECITALS

 

WHEREAS, the Company and GWG have entered into that certain Master Exchange
Agreement (the “Master Exchange Agreement”), with effect as of January 12, 2018,
as amended and restated to the date hereof, by and among the Company, GWG, GWG
Life, LLC, a Delaware limited liability company and wholly owned subsidiary of
GWG, MHT Financial SPV, LLC, a Delaware limited liability company and wholly
owned subsidiary of MHT Financial, L.L.C., and each of the Exchange Trusts set
out on Schedule I thereto, and as agreed and accepted by Murray T. Holland and
Jeffrey S. Hinkle as trust advisors, pursuant to which GWG has acquired certain
common units of partnership interests of the Company (the “MLP Units”);

 

WHEREAS, the Company and GWG, in accordance with Section 9.2(c)(iv) of the
Master Exchange Agreement, desire to enter into this Agreement, pursuant to
which the Company grants GWG certain registration rights with respect to certain
securities of the Company, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1. Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Board of
Directors of the General Partner of the Company, after consultation with counsel
to the Company, (i) would be required to be made in any Registration Statement
or Prospectus in order for the applicable Registration Statement or Prospectus
not to contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein (in the case of
any prospectus and any preliminary prospectus, in the light of the circumstances
under which they were made) not misleading, (ii) would not be required to be
made at such time if the Registration Statement were not being filed, and (iii)
would, in the good faith judgment of the Board of Directors of the General
Partner of the Company, have a material adverse effect on the Company or on any
pending negotiation or plan of the Company to effect a merger, acquisition,
disposition, financing, reorganization, recapitalization or other similar
transaction that is material to the Company.

 

“Agreement” shall mean this Registration Rights Agreement, as amended, modified
or supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Company” shall have the meaning given in the Preamble.

 

“Covered Person” shall have the meaning given in subsection 4.1.1.

 

“Demand Registration” shall have the meaning given in subsection 2.2.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time, and the rules and regulations thereunder.

 



 

 

 

“Excluded Registration Statement” shall mean a registration statement on Form
S-4 or Form S-8 or any successor forms promulgated for the same purposes.

 

“Form S-1” shall have the meaning given in subsection 2.2.1.

 

“Form S-3” shall have the meaning given in subsection 2.3.

 

“General Partner” shall mean Beneficient Management, LLC a Delaware limited
liability company.

 

“GWG” shall have the meaning given in the Preamble.

 

“Master Exchange Agreement” shall have the meaning given in the Recitals hereto.

 

“Maximum Number of Securities” shall have the meaning given in
subsection 2.1.2(a).

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“MLP Units” shall have the meaning given in the Recitals hereto.

 

“Piggyback Registration” shall have the meaning given in subsection 2.1.1.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (i) the MLP Units held or beneficially owned
by GWG or any of its Subsidiaries from time to time, including, but not limited
to, MLP Units that may be acquired by GWG in the Initial Closing and the Second
Closing of the Master Exchange Agreement (as such terms are defined therein)
(ii) any MLP Units or other securities issued or issuable to GWG or any of its
Subsidiaries upon the conversion, exercise or exchange, as applicable, of any
MLP Units held or beneficially owned by GWG or any of its Subsidiaries, and
(iii) any MLP Units issued or issuable to GWG or any of its Subsidiaries with
respect to any MLP Units described in clauses (i) and (ii) above by way of a
dividend or split or in exchange for or upon conversion of such units or
otherwise in connection with a combination of units, unit subdivision,
distribution, recapitalization, merger, consolidation, other reorganization or
other similar event (it being understood that, for purposes of this Agreement, a
person shall be deemed to hold Registrable Securities whenever such person in
its sole discretion has the right to then acquire or obtain from the Company any
Registrable Securities, whether or not such acquisition has actually been
effected); provided, however, that, as to any particular Registrable Security,
such securities shall cease to be Registrable Securities when: (A) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (B) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (C) such securities shall have ceased to be outstanding; or (D)
such securities have been sold to, or through, a broker, dealer or underwriter
in a public distribution or other public securities transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 



2

 

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all Commission and other registration and filing fees (including fees with
respect to filings required to be made with the Financial Industry Regulatory
Authority) and any fees and expenses associated with filings to be made with, or
the listing of any Registrable Securities on, any securities exchange or
over-the-counter trading market on which the Registrable Securities are to be
listed or quoted;

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses (including the cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto);

 

(D) all fees and disbursements of counsel for the Company;

 

(E) all fees and disbursements of all independent registered public accountants
of the Company incurred specifically in connection with such Registration.

 

(F) all fees and expenses incurred in connection with any “road show” for
underwritten offerings, including all costs of travel, lodging and meals;

 

(G) all transfer agent’s and registrar’s fees; and

 

(H) the reasonable fees and expenses of counsel to GWG (not to exceed $7,500 in
connection with any single registration or offering.

 

For the avoidance of doubt, Registration Expenses shall not include the fees or
expenses of any underwriters’ counsel.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Registration” shall have the meaning given in subsection 2.2.6.

 

“Shelf Registration Statement” shall have the meaning given in subsection 2.2.6.

 

“Shelf Takedown” shall have the meaning given in subsection 2.2.6.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.2.7.

 

“Underwritten Shelf Takedown Notice” shall have the meaning given in
subsection 2.2.7.

 



3

 

 

Article II
REGISTRATIONS

 

2.1. Piggyback Registration.

 

2.1.1 Piggyback Rights. If, at any time, the Company proposes to file a
Registration Statement in connection with any public offering of the Company’s
partnership interests or units under the Securities Act whether for its own
account or for the account of one or more unitholders of the Company (other than
an Excluded Registration Statement), then the Company shall give written notice
of such proposed filing to GWG as soon as practicable but not less than twenty
(20) days before the anticipated filing date of such Registration Statement,
which notice shall (A) describe the amount and type of securities to be included
in such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, in such offering, and
(B) offer to GWG the opportunity to register the sale of such number of
Registrable Securities as GWG may request in writing within fifteen (15) days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by GWG
pursuant to this subsection 2.1.1 to be included in a Piggyback Registration on
the same terms and conditions as any similar securities of the Company included
in such Registration and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. Should GWG propose to participate in an Underwritten Offering under
this subsection 2.1.1, then GWG shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Underwritten Offering
by the Company.

 

2.1.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Company and GWG in writing that the
number of the MLP Units that the Company desires to sell, taken together with
(i) the MLP Units, if any, as to which Registration has been demanded pursuant
to separate written contractual arrangements with persons or entities other than
GWG hereunder, (ii) the Registrable Securities as to which registration has been
requested pursuant Section 2.1 hereof, and (iii) the MLP Units, if any, as to
which Registration has been requested pursuant to separate written contractual
piggy-back registration rights of other limited partners of the Company, exceeds
the Maximum Number of Securities (as defined below), then:

 

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the MLP Units or other equity
securities that the Company desires to sell, which can be sold without exceeding
the maximum number of equity securities that can be sold in the Underwritten
Offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of such securities, as applicable, the
“Maximum Number of Securities”); (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of GWG exercising its rights to register its Registrable
Securities pursuant to subsection 2.1.1 hereof, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the MLP Units, if any, as to which Registration has been
requested pursuant to written contractual piggy-back registration rights of
other limited partners of the Company, which can be sold without exceeding the
Maximum Number of Securities;

 

(b) If the Registration is pursuant to a request by persons or entities other
than GWG, then the Company shall include in any such Registration (A) first, the
MLP Units of such requesting persons or entities, other than GWG, which can be
sold without exceeding the Maximum Number of Securities; (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), GWG exercising its rights to register its Registrable
Securities pursuant to subsection 2.1.1, which can be sold without exceeding the
Maximum Number of Securities; (C) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (A) and (B), the
MLP Units that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the MLP Units for the account of other persons or entities that the
Company is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without exceeding
the Maximum Number of Securities.

 



4

 

 

2.1.3 Piggyback Registration Withdrawal. GWG shall have the right to withdraw
from a Piggyback Registration for any or no reason whatsoever upon written
notification to the Company and the Underwriter or Underwriters (if any) of
GWG’s intention to withdraw from such Piggyback Registration prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration. The Company (whether on its own good
faith determination or as the result of a request for withdrawal by persons
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
subsection 2.1.3.

 

2.1.4 Selection of Co-Managers. In the event any Registrable Securities are
included in a Piggyback Registration, GWG may designate a co-managing
underwriter to participate in the Piggyback Registration; provided that such
co-managing underwriter is a nationally-recognized investment bank reasonably
acceptable to the managing Underwriter. The right afforded to GWG under this
subsection 2.1.4. are personal to GWG and may not be assigned under Section 5.2
hereof to any transferee or assignee of GWG.

 

2.2. Demand Registration.

 

2.2.1 Request for Registration. Subject to the provisions of subsection 2.2.4
and Section 2.4 hereof, in the event that GWG exercises its rights under
subsection 2.1.1, and all of the Registrable Securities held by GWG have not
been registered pursuant to Section 2.1, then GWG may make a written demand for
Registration for the Registration of all or a portion of its then outstanding
Registrable Securities, which written demand shall describe the amount and type
of securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). A Demand
Registration may not be made prior to the date that is six (6) months following
the closing of the Company’s first Underwritten Offering. Upon receipt by the
Company of any such written notification from GWG to the Company, GWG shall be
entitled to have its Registrable Securities included in a Registration pursuant
to a Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not more than forty five (45) days immediately after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by GWG pursuant to such Demand Registration.
The Company shall use its reasonable best efforts to cause the Registration
Statement filed pursuant to this subsection 2.2.1 to be declared effective by
the Commission or otherwise become effective under the Securities Act as
promptly as practicable after the filing thereof. A Demand Registration shall be
effected by way of a Registration Statement on Form S-3 or any similar
short-form registration statement to the extent the Company is permitted to use
such form at such time. Under no circumstances shall the Company be obligated to
effect more than one (1) Registration pursuant to a Demand Registration under
this subsection 2.2.1 in any 12-month period with respect to any or all
Registrable Securities. The Company shall not be required to facilitate a Demand
Registration under this subsection 2.2.1 unless the aggregate offering price
from such offering is expected to be at least $50,000,000.

 

2.2.2 Effective Registration. Notwithstanding the provisions of subsection 2.2.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) GWG thereafter affirmatively elects
to continue with such Registration and accordingly notifies the Company in
writing, but in no event later than five (5) days, of such election; provided,
further, that the Company shall not be obligated or required to file another
Registration Statement until the Registration Statement that has been previously
filed with respect to a Registration pursuant to a Demand Registration becomes
effective or is subsequently terminated.

 



5

 

 

2.2.3 Underwritten Offering. Should GWG propose to distribute its Registrable
Securities through an Underwritten Offering, then GWG shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by GWG subject to the approval of the Company, such
approval not to be unreasonably withheld, conditioned or delayed.

 

2.2.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company and GWG in writing that the number of
Registrable Securities that GWG desires to sell, taken together with all other
MLP Units that the Company desires to sell and the MLP Units, if any, as to
which a Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other limited partners who desire to
sell, exceeds the Maximum Number of Securities, then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the GWG that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the MLP Units that the Company desires
to sell that can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the MLP Units of other persons
or entities that the Company is obligated to register in a Registration pursuant
to separate written contractual arrangements with such persons and that can be
sold without exceeding the Maximum Number of Securities.

 

2.2.5 Demand Registration Withdrawal. GWG shall have the right to withdraw from
a Registration pursuant to such Demand Registration for any or no reason
whatsoever upon written notification to the Company of GWG’s intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of its
Registrable Securities pursuant to such Demand Registration. In the event that
GWG withdraws its Registrable Securities from a Demand Registration, the Demand
Registration request shall not count against the limitation on the number of
Demand Registrations set forth in subsection 2.2.1. In such event (unless the
withdrawal is made following commencement of a suspension period under Section
3.4), GWG shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration prior to its
withdrawal under this subsection 2.2.5.

 

2.2.6 Shelf Registration. If the Company becomes eligible to file a Registration
Statement on Form S-3 with the Commission and, at such time, at least $25
million of Registrable Securities remain unsold and all such unsold Registrable
Securities are not eligible for resale under Rule 144 without limitation, then,
upon the written request of GWG, the Company shall (i) prepare and file with the
SEC a Registration Statement on Form S-3 or the then appropriate form for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act or any successor rule thereto that permits registration of
all Registrable Securities then outstanding (a “Shelf Registration”), (ii) amend
an existing registration statement so that it is usable for Shelf Registration
and an offering on a delayed or continuous basis of Registrable Securities, or
(iii) file a prospectus supplement that shall be deemed to be a part of an
existing registration statement in accordance with Rule 430B under the
Securities Act that is usable for Shelf Registration and an offering on a
delayed or continuous basis of Registrable Securities (as applicable, a “Shelf
Registration Statement”). If permitted under the Securities Act, such Shelf
Registration Statement shall be an “automatic shelf registration statement” as
defined in Rule 405 under the Securities Act. The Company shall use its
reasonable best efforts to (i) cause the Shelf Registration Statement to be
declared effective by the Commission or otherwise become effective under the
Securities Act as promptly as practicable after the filing thereof and (ii) keep
such Shelf Registration Statement continuously effective and in compliance with
the Securities Act and useable for the resale of Registrable Securities until
such time as there are no Registrable Securities remaining, this Agreement is
terminated in accordance with its terms, or the Company is no longer eligible to
maintain a Shelf Registration Statement, including by filing successive
replacement or renewal Shelf Registration Statements upon the expiration of such
Shelf Registration Statement. At any time and from time to time that a Shelf
Registration Statement is effective, if GWG requests the registration under the
Securities Act of additional Registrable Securities pursuant to such Shelf
Registration Statement, the Company shall as promptly as practicable amend or
supplement the Shelf Registration Statement to cover such additional Registrable
Securities. GWG shall be entitled, at any time and from time to time when a
Shelf Registration Statement is effective, to sell any or all of the Registrable
Securities covered by such Shelf Registration Statement (a “Shelf Takedown”).
GWG shall give the Company prompt written notice of the consummation of a Shelf
Takedown.

 



6

 

 

2.2.7 GWG shall be entitled to request, by written notice to the Company (an
“Underwritten Shelf Takedown Notice”), that a Shelf Takedown be an underwritten
offering (an “Underwritten Shelf Takedown”). The Underwritten Shelf Takedown
Notice shall specify the number of Registrable Securities intended to be offered
and sold by GWG pursuant to the Underwritten Shelf Takedown and the intended
method of distribution. The Company shall not be required to facilitate an
Underwritten Shelf Takedown unless the aggregate offering price from such
offering is expected to be at least $50,000,000. If GWG proposes an Underwritten
Shelf Takedown, then GWG shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Shelf Takedown by
GWG subject to the approval of the Company, such approval not to be unreasonably
withheld or delayed.

 

2.4. Restrictions on Registration Rights. If GWG has requested an Underwritten
Registration and the Company and GWG are unable to obtain the commitment (which
may be subject to the execution of an underwriting agreement at the time of the
pricing of the offering) of one or more underwriters to firmly underwrite the
offering, the Company may defer its obligation to file a Registration Statement
until the one or more underwriters have so committed.

 

Article III
Company PROCEDURES

 

3.1. General Procedures. If at any time the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities, make all required filings
required in connection therewith (if the Registration Statement is not
automatically effective upon filing) and use its reasonable best efforts to
cause such Registration Statement to become effective as promptly as practicable
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by GWG or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

 

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
GWG, and GWG’s legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and GWG
included in such Registration or the legal counsel for GWG may request, give
such Underwriters and GWG an opportunity to comment on such documents, not file
any Registration Statement or Prospectus or amendments or supplements thereto to
which the Underwriters or GWG shall reasonably object and keep the Underwriters
and GWG reasonably informed as to the registration process;

 

3.1.4 respond as promptly as reasonably practicable to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto, and upon notification by the Commission that a Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Company shall request acceleration of such Registration Statement within five
(5) trading days after receipt of such notice;

 



7

 

 

3.1.5 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as GWG (in light of GWG’s intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities, including the Financial
Industry Regulatory Authority Inc., as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be necessary or advisable to enable GWG to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify or take any
action to which it would be subject to general service of process or taxation in
any such jurisdiction where it is not then otherwise so subject;

 

3.1.6 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.7 provide a transfer agent and registrar for all such Registrable Securities
no later than the effective date of such Registration Statement;

 

3.1.8 advise GWG promptly (i) each time when a Registration Statement, any
pre-effective amendment thereto, the Prospectus or any Prospectus supplement or
any post-effective amendment to a Registration Statement has been filed and,
with respect to the Registration Statement or any post-effective amendment
thereto, when the same has become effective; (ii) of any oral or written
comments by the Commission or of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding GWG; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceedings for any such purpose and promptly use its
reasonable best efforts to obtain the withdrawal of any such stop order; and
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;

 

3.1.9 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus (but excluding any filing of a Current
Report on Form 8-K), furnish a copy thereof to GWG or its counsel;

 

3.1.10 notify GWG at any time when a Prospectus relating to such Registration
Statement is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus included in such Registration
Statement, as then in effect, includes a Misstatement, and, as promptly as
practicable, prepare, file with the Commission and furnish to the Underwriters
and to GWG a reasonable number of copies of a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus will not contain any untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made;

 

3.1.11 permit a representative of GWG, the Underwriters, if any, and any
attorney or accountant retained by GWG or such Underwriter to participate, at
each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information; provided further that not
more than one law firm and one accounting firm shall be permitted to represent
all assignees or transferees of GWG under Section 5.2 hereof, without the
Company’s prior written consent.

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to GWG, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as GWG, placement agent, sales agent, or Underwriter may
reasonably request and as are customarily included in such opinions, and
reasonably satisfactory to GWG;

 



8

 

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available for inspection by GWG, upon reasonable notice at
reasonable times and for reasonable periods, any Underwriter participating in
any Underwritten Offering and any attorney, accountant or other agent retained
by GWG or Underwriter, all corporate documents, financial and other records
relating to the Company and its business reasonably requested by GWG or
Underwriter, cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by GWG, Underwriter,
attorney, accountant or agent in connection with such registration or offering
and make senior management of the Company and the Company’s independent
accountants available for customary due diligence and drafting sessions;
provided, that any person gaining access to information or personnel of the
Company shall (i) reasonably cooperate with the Company to limit any resulting
disruption to the Company’s business and (ii) protect the confidentiality of any
information regarding the Company which the Company determines in good faith to
be confidential and of which determination such person is notified, pursuant to
customary confidentiality agreements reasonably acceptable to the Company;

 

3.1.15 in the case of an Underwritten Offering of Registrable Securities,
furnish to each Underwriter participating in an offering of Registrable
Securities (i) (A) all legal opinions of outside counsel to the Company required
to be included in the Registration Statement and (B) a written legal opinion of
outside counsel to the Company, dated the closing date of the offering, in form
and substance as is customarily given in opinions of outside counsel to the
Company to Underwriters in Underwritten Offerings; and (ii) use reasonable best
efforts (A) to obtain all consents of independent public accountants required to
be included in the Registration Statement and (B) on the date of the execution
of the applicable underwriting agreement and at the closing of the offering,
dated the respective dates of delivery thereof, a “comfort letter” signed by the
Company’s independent public accountants in form and substance as is customarily
given in accountants’ letters to Underwriters in Underwritten Offerings;

 

3.1.16 in the case of an Underwritten Offering of Registrable Securities, make
senior management of the Company available, to the extent reasonably requested
by the managing Underwriter(s), to assist in the marketing of the Registrable
Securities to be sold in such Underwritten Offering, including the participation
of such members of senior management of the Company in “road show” presentations
and other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in such
Underwritten Offering (with an understanding that these shall be scheduled in a
collaborative manner so as not to unreasonably interfere with the conduct of
business of the Company), and otherwise facilitate, cooperate with, and
participate in such Underwritten Offering and customary selling efforts related
thereto, in each case to the same extent as if the Company were engaged in a
primary Underwritten Offering of its MLP Units; and

 

3.1.17 in good faith, cooperate reasonably with, and take such customary actions
as may reasonably be requested by GWG, in connection with such Registration.

 

3.2. Registration Expenses. Except as set forth in subsection 2.2.5, the Company
shall pay directly or promptly reimburse all costs, fees and expenses incident
to the Company’s performance of or compliance with this Agreement in connection
with the registration of Registrable Securities. It is acknowledged by GWG that
GWG shall bear all incremental selling expenses relating to the sale of
Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and all reasonable fees and expenses
of any legal counsel representing GWG.

 

3.3. Requirements for Participation in Underwritten Offerings. GWG may not
participate in any Underwritten Offering for MLP Units pursuant to a
Registration initiated by the Company hereunder unless GWG (i) agrees to sell
its MLP Units on the basis provided in any underwriting arrangements approved by
the Company and (ii) completes and executes all customary questionnaires, powers
of attorney, indemnities, underwriting agreements and other customary documents
as may be reasonably required under the terms of such underwriting arrangements.

 



9

 

 

3.4. Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, GWG shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion (which, for purposes of this
Agreement, shall include information incorporated by reference) in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to GWG, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, determined in good faith by the Company to be necessary
for such purpose; provided, that the Company shall not be entitled to exercise
such right (i) more than two times during any 12-month period, (ii) for a period
exceeding sixty (60) days on any one occasion, or (iii) for a period exceeding
one hundred and twenty (120) days during any 12-month period. If the Company
delays or suspends a Demand Registration, GWG shall be entitled to withdraw its
Demand Registration request and, if it does so, such Demand Registration Request
shall not count against the limitation on the number of such Demand
Registrations set forth in subsection 2.2.1. In the event the Company exercises
its rights under the preceding sentence, GWG agrees to suspend, immediately upon
its receipt of the notice referred to above, its use of the Prospectus relating
to any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify GWG of the expiration of any
period during which it exercised its rights under this Section 3.4.

 

3.5. Reporting Obligations. As long as GWG owns Registrable Securities, the
Company, at all times while it shall be reporting under the Exchange Act,
covenants to file timely (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act. The Company further covenants that it shall take such further
action as GWG may reasonably request, all to the extent required from time to
time to enable GWG to sell the MLP Units held by GWG without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any reasonable and
customary legal opinions. Upon the request of GWG, the Company shall deliver to
GWG a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 

Article IV
INDEMNIFICATION AND CONTRIBUTION

 

4.1. Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, GWG, its
officers, directors, employees and agents and each person who controls GWG
within the meaning of the Securities Act or the Exchange Act (each, a “Covered
Person”), against all losses, claims, damages, liabilities and expenses to which
such Covered Person may become subject under the Securities Act, the Exchange
Act, any state blue sky securities laws or otherwise, insofar as such losses,
claims, , damages, liabilities or expenses arise out of or are based upon (a)
any untrue or alleged untrue statement of material fact contained or
incorporated by reference in any Registration Statement, Prospectus or
preliminary Prospectus, free writing prospectus (in each case prepared by or
with participation by the Company) or any amendment thereof or supplement
thereto or any document incorporated by reference therein or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, and the Company shall reimburse
each Covered Person for any legal or other expenses reasonably incurred by such
Covered Person in connection with investigating, defending or settling any such
loss, claim, action, damage or liability (whether or not such Covered Person is
a party thereto), except insofar as the same are caused by or contained in any
information furnished in writing to the Company by GWG expressly for use
therein, or (b) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement. The Company shall agree in any Underwriting Agreement
entered into in accordance with this Agreement to indemnify the Underwriters,
their officers and directors and each person who controls such Underwriters
(within the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to the indemnification of the Covered Persons.

 



10

 

 

4.1.2 In connection with any Registration Statement in which GWG is
participating, GWG shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus and, to the extent permitted by law,
shall indemnify the Company, its directors and officers and agents and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys’ fees) resulting from any untrue statement of
material fact contained in the Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
GWG expressly for use therein. GWG shall agree in any Underwriting Agreement to
which it is a party for the sale of its Registrable Securities as provided
herein to indemnify the Underwriters, their officers, directors and each person
who controls such Underwriters (within the meaning of the Securities Act) to the
same extent as provided in the foregoing with respect to indemnification of the
Company.

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim or action with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim or action, permit such indemnifying party to assume the defense of such
claim or action with counsel reasonably satisfactory to the indemnified party;
provided, that any indemnified party shall continue to be entitled to
participate in the defense of such claim or action, with counsel of its own
choice, but the indemnifying party shall not be obligated to reimburse the
indemnified party for any fees, costs and expenses subsequently incurred by the
indemnified party in connection with such defense unless (A) the indemnifying
party has agreed in writing to pay such fees, costs and expenses, (B) the
indemnifying party has failed to assume the defense of such claim or action
within a reasonable time after receipt of notice of such claim or action, (C)
having assumed the defense of such claim or action, the indemnifying party fails
to employ counsel reasonably acceptable to the indemnified party, (D) in the
reasonable judgment of any such indemnified party, based upon advice of its
counsel, a conflict of interest exists or may potentially exist between such
indemnified party and the indemnifying party with respect to such claims or (E)
the indemnified party has reasonably concluded that there may be one or more
legal or equitable defenses available to it and/or other any other indemnified
party which are different from or additional to those available to the
indemnifying party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. No indemnifying party
shall, without the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement (i) which includes any admission of
wrongdoing or injunctive or equitable relief binding on any indemnified party or
(ii) which settlement does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
GWG also agree to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the Company’s or
GWG’s indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of GWG under this subsection 4.1.5 shall be limited to the amount of
the net proceeds received by GWG in such offering giving rise to such liability.
The amount paid or payable by a party as a result of the losses or other
liabilities referred to above shall be deemed to include, subject to the
limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this subsection 4.1.5 were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
subsection 4.1.5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this subsection 4.1.5 from any person who was not
guilty of such fraudulent misrepresentation.

 



11

 

 

Article V
MISCELLANEOUS

 

5.1. Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) electronic transmission with evidence of
delivery. Each notice or communication that is mailed, delivered, or transmitted
in the manner described above shall be deemed sufficiently given, served, sent,
and received, in the case of mailed notices, on the third business day following
the date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, or electronic transmission, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of the
courier) or at such time as delivery is refused by the addressee upon
presentation. Any party may change its address for notice at any time and from
time to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 5.1.

 

5.2. Assignment; No Third Party Beneficiaries.

 

5.2.1 The Company may not assign its rights or obligations hereunder without the
prior written consent of GWG. Subject to compliance with subsection 5.2.4
hereof, the rights of GWG hereunder (other than as set out in subsection 2.1.4),
including the right to have the Company register Registrable Securities pursuant
to this Agreement, may be assigned by GWG to transferees or assignees of all or
any portion of the Registrable Securities.

 

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and their respective successors and
permitted assigns.

 

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement,
Section 4.1 and Section 5.2 hereof.

 

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3. Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 



12

 

 

5.4. Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE AS APPLIED TO AGREEMENTS AMONG DELAWARE RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 

5.5. Amendments and Modifications. Upon the written consent of the Company and
GWG, compliance with any of the provisions, covenants and conditions set forth
in this Agreement may be waived, or any of such provisions, covenants or
conditions may be amended or modified. No course of dealing between GWG or the
Company and any other party hereto or any failure or delay on the part of GWG or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of GWG or the Company. No single
or partial exercise of any rights or remedies under this Agreement by a party
shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder or thereunder by such party.

 

5.6. Other Registration Rights. The Company represents and warrants that no
person, other than GWG, has any right to require the Company to register any
securities of the Company for sale or to include such securities of the Company
in any Registration filed by the Company for the sale of securities for its own
account or for the account of any other person. Further, the Company represents
and warrants that this Agreement supersedes any other registration rights
agreement or agreement with similar terms and conditions and in the event of a
conflict between any such agreement or agreements and this Agreement, the terms
of this Agreement shall prevail. The Company agrees that it will not enter into
any agreement with respect to its securities that violates or subordinates or is
otherwise inconsistent with the rights granted to GWG under this Agreement. If
the Company enters into any agreement after the date hereof granting any person
registration rights with respect to any security of the Company which agreement
contains any material provisions more favorable to such person than those set
forth in this Agreement, the Company will notify GWG and will agree to such
amendments to this Agreement as may be necessary to provide these rights to GWG.

 

5.7. Term. This Agreement shall terminate upon the earlier of (i) the date that
GWG is permitted to sell all Registrable Securities under Rule 144 (or any
similar provision) under the Securities Act without limitation on the amount of
securities sold or the manner of sale) and (ii) the date as of which all of the
Registrable Securities have been sold pursuant to a Registration Statement (but
in no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder).

 

5.8 Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its specific terms or otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at law or in equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirement under law to post
security or a bond as a prerequisite to obtaining equitable relief.

 

[SIGNATURE PAGES FOLLOW]

 

13

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:       THE BENEFICIENT COMPANY GROUP, L.P.,   a Delaware limited
partnership       By: Brad K. Heppner     Name: Brad K. Heppner     Title: Chief
Executive Officer           GWG:       GWG HOLDINGS, INC.   a Delaware
corporation       By: Jon R. Sabes     Name: Jon R. Sabes     Title: Chief
Executive Officer

 

[Signature Page to MLP Unit Registration Rights Agreement]

 



 

 